 In the Matter of PHILLIPS PACKING COMPANY, EMPLOYERandFOOD,TOBACCO, AGRICULTURAL AND ALLIED WORKERS OF AMERICA, CIO,PETITIONERCase No. 5-R-2882.-Decided April18, 1947Messrs. Harold M.WestonandRobert Volger,for the Board.Messrs. Everett L. BuckmasterandHarry Green,of Baltimore,Md., for the Employer.Mr. I. Duke Avnet,of Baltimore,Md., for the Petitioner.Mr. Charles Ruzicka,of Baltimore,Md., andMr.Frederick P.MeBriety,of Cambridge,Md., for the Intervenor.Mr.Stanley Segal,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cam-bridge,Maryland, on March 3 and 4, 1947, before Earl K. Shawe,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.At the hearingthe Petitioner moved that the Board instruct the Employer to give thePetitioner the names and addresses of employees who commute toand from the Employer's plants in and about Cambridge, Maryland,from points outside that town.The granting of such a request iscontrary to Board policy and practice.Accordingly, it is denied.TheIntervenor moved that the petition be dismissed on the ground thatthe Petitioner did not make a sufficient showing of interest.We aresatisfied that the Petitioner's showing is adequate.'The motion ishereby denied. In its brief, the Intervenor further moved that thepetition be dismissed on the ground that for the past 7 years it hasrepresented the production and maintenance employees of the Em-ployer.This motion is denied for reasons stated hereinafter.Upon the entire record in the case, the National Labor RelationsBoard makes the following :1 SeeMatter of 0. D Jennings & Company,68 N. L. R. B. 516;Matter of General Elec-tric X-Ray Corporation,67 N. L R. B. 997.73 N. L. It. B., No. 88.447739926-47-vol. 73-30 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERPhillips Packing Company, a Maryland corporation with its prin-cipal office and place of business in Cambridge, Maryland, is engagedin the canning of vegetables and other food products.During 1946,the Employer purchased farm products valued in excess of $10,000,000,of which approximately 50 percent was shipped to its plants frompoints outside the State of Maryland.During the sauce period, itsold products valued in excess of $25,000,000, of which approximately95 percent was shipped outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.DorcoWorkers Union, Inc., herein called the Intervenor, is anunaffiliated labor organization, claiming to represent employees of theEmployer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Employer asserts that an existing collective bargaining contractentered into with the Intervenor on March 7, 1946, is a bar to thisproceeding.On January 22, 1946, the Employer, the Petitioner, theIntervenor, and a labor organization affiliated with the AmericanFederation of Labor entered into a stipulation for certification uponconsent election.2The election was conducted on January 30, 1946.As a result of the election, which was won by the Intervenor, the Board,on February 12, 1946, certified the Intervenor as bargaining represen-tative of employees in the stipulated unit.On March 7, 1946, theIntervenor and the Employer executed a collective bargaining contractto expire on March 7, 1947. This agreement contained no automaticrenewal clause.Inasmuch as this 1946 contract has terminated, wefind that it is not a bar to a present determination of representatives.The Intervenor also urges that the petition be dismissed because ithas represented the employees in the unit for the past 7 years. Thisisnot a ground for denying an election at this time. Further, as2Case No. 5-R-2218. PHILLIPS PACKING COMPANY449previously indicated;, more, than 1 year. has elapsed since the Board'sprevious certification of the Intervenor.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree that a unit of all production and maintenanceemployees at the Employer's operations in the Cambridge area, in-cluding employees listed in Appendix A, attached hereto, but exclud-ing office and clerical employees, supervisory employees and employeeslisted in Appendix B, attached hereto.The only dispute relates tothe categories of employees discussed' hereinafter.The Petitionerwould exclude and the Intervenor include these employees.The Em-ployer is neutral.Disputed ClassificationsCustodians:These employees work in the warehouse. , They keeprecords of all products shipped into or out of the warehouse.Theyalso fill orders.Each custodian may have as many as 12 assistants.However, it does not appear that the custodians have the authority tochange or effectively recommend changes in the status of their assist-ants.We find that they are not supervisors within the Board's cus-tomary definition.We shall include them in the unit.3Dispatchers and Shipping Clerks:The duties and authority of thedispatchers and shipping clerks are substantially the same as those ofthe custodians.We shall include them.Labor Ca?np Supervisor:This employee is the caretaker of a campin which employees are housed.He has no subordinates.We shallinclude him.Guards and TVatchnwn:There are 8 guards and 12 to 15 watchmen,all of whom are armed and uniformed.4The guards are stationed atplant gates, checking ingoing and outgoing vehicles and the identifi-cation badges of employees entering and leaving the plant.Appar-ently they do not patrol the plant's premises and are not charged withenforcing company rules.The watchmen protect the plants at night.Both guards and watchmen were expressly included, in the stipulatedunit in which the previous consent election was held.They were alsocovered by the 1946 collective bargaining agreement between the Em-s The custodians,dispatchers and shipping clerks were permitted to vote without ob-jection in the 1946 consent electionThey were also covered by the collective bargainingcontract between the Employer and the Intervenor executed subsequent to the consentelection.* They were deputized duung the war but the Employer is uncertain whether they werestill deputized at the time of the hearing. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer and the Intervenor.We shall include the guards and watch-men in the unit.Utility Chauffeurs:There are two utility chauffeurs.These em-ployees drive company executives and customers, deliver special pack-ages and perform janitorial work in the executives' offices.We shallinclude them.Mail Clerk:There is one mail clerk.He brings mail from the postoffice to the central office of the Employer and then distributes it. Themajor portion of his time is spent running errands for the office per-sonnel.He works under the supervision of the office manager.Weshall exclude him from the unit.We find that all production and maintenance employees at the Em-ployer's operations in the Cambridge, Maryland, area, including theemployees listed in Appendix A, attached hereto, custodians, dispatch-ers, shipping clerks, labor camp supervisor, utility chauffeurs, guardsand watchmen, but excluding employees listed in Appendix B, attachedhereto, office and clerical employees, mail clerk, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Employer and the Intervenor urge that the pay-roll periodending December 14, 1946, be used in determining eligibility to vote.The Petitioner agrees to the use of this pay-roll period or any pay-rollperiod in June, September, October or December 1946.The Em-ployer's operations normally remain on a relatively even levelthroughout the year.As a consequence, the number of employeesdoes not show the sharp fluctuations from month to month commonin the canning industry.5However, turnover among employees isvery large. In January and February 1947, the number of em-ployees in the canneries markedly decreased because of a general buttemporary recession in the canning industry.5The Employer ex-pects a return to normal operations later in the year.Because theuse of a current pay-roll period in determining eligibility to votewould not permit obtaining a representative vote, all parties seekthe use of an earlier pay-roll period.The pay-roll period ending'Monthly employment figures for 1945 were:January, 2,182; February,2,091; March,1,964,April, 2,059; May, 1,918;June, 2,064;July,1,945; August,1,800; September,1,575; October,1,586; November,.1,762;December,1,915.For 1946:January, 1,848;February, 1,878 ; March, 1,714 , April, 1,890 , May, 1,632 , June, 1,868 ; July, 1,775 ; August,1,763;September,1,929 ; October,1,917;November, 1,828; December, 1,8989 Employment figures for 1947 were:Week ending January 25,1,123; February 8, 1,003 ;February 15, 1,106. PHILLIPS PACKING COMPANY451December 14, 1946, is the most recent representative period, and, aspreviously indicated, is apparently acceptable to all parties.Underthe circumstances, we shall direct the use of this pay-roll period infixing eligibility to vote in the election.The parties agree that all employees hired subsequent to December14, 1946, and who have worked for a period of at least 15 days there-after should also be eligible to vote.There is disagreement as to theclosing date for determining the eligibility of such newly hired employ-ees.The Petitioner favors a date 30 to 60 days before the date of theelection; the Employer and the Intervenor contend for the date of theelection.We shall adopt the agreement of the parties as to the 15-dayrequirement in the case of employees hired after the pay-roll periodending December 14, 1946.However, we shall fix the date of the issu-ance of the Decision and Direction of Election herein, as the closingdate for determining the eligibility of newly hired employees.The Petitioner further urges that employees who have not workedfor the Employer since March 7, 1946, be declared eligible to vote.Apparently the only significance of the March 7, 1946, date is that onthis date the contract between the Employer and the Intervenor wassigned.We find no merit in this request and hereby deny it.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Phillips Packing Company,Cambridge, Maryland, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period end-ing December 14, 1946, or who have been employed for a period of atleast 15 days between December 15, 1946, and the date of the issuanceof the Decision and Direction of Election herein, both dates inclusive,including employees who did not work during the December 14, 1946,pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedEAny participant in the election herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Food, Tobacco,Agricultural and Allied Workers of America, C. I. 0., or by DorcoWorkers Union, Inc., for the purposes of collective bargaining, or byneither.APPENDIX AApprentice body maker mechanicsApprenticedopemachineme-chanicsApprentice machinists.Apprentice press mechanicsAssistant pipe fittersBody maker machine operatorsBox machine mechanicsBox machine operatorsCarpentersCarpenter helpersCarton laborersCheckersCooksCrane operatorsDice mechanicsDope machine employeesDouble seamer machine operatorsElectriciansElectric truck driversFiremenFoot press machine operatorsGeneral laborersLabel machine operatorsMachinistsMechanicsPipe fittersPlant janitorsPress machine employeesProcessorsSaddle machine operatorsSamplersScrap cutter machine operatorsScrap tin end department em-ployeesScroll shearer machine employeesSide seamer machine employeesSlitter machine operatorsSpice room employeesTester machine employeesTruck driversUtility menWeldersWeighers PHILLIPS PACKING COMPANY453APPENDIX BA ccounting clerksAssistant auditorsAssistant building construction en-gineerAssistant buyersAssistant foremenAssistant office managersAuditorsBilling clerkBookkeeping machine operatorsBuyers°Captain of guardsChemistsCost clerkElectrical engineersFile clerksMedical and dispensary employeesNursesOffice employees in the plantsOffice managersPay mastersPayroll clerksPersonnel managersPlant managersPlant supervisorsQuality control clerkSalesmenSecretariesStatistics clerkStenographersSuperintendentsSupervisorsForemenTabulating machine operatorsJunior clerksTechnical engineersManagersTelephone operatorsManagers of agricultural depart- Traffic clerksmentMarine workersTraffic managersTypistsWarehouse managers